Citation Nr: 1743252	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity neuropathy.

2. Entitlement to service connection for cervical spine disability.

3. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 12, 2012, and in excess of 50 percent thereafter.

4. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to August 1970, to include service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal of October 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix. 

In January 2010 the Veteran requested a hearing before the Board. However, he withdrew this request in a November 2014 statement.

This matter was remanded by the Board for additional development in October 2015.

An October 2015 Board decision, in pertinent part, denied entitlement to service connection for a cervical spine disability and bilateral upper extremity neuropathy.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2015 decision in part and remanding the case to the Board for action consistent with the JMR.

The issues of entitlement to service connection for bilateral upper extremity neuropathy and a cervical spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 12, 2012 the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, difficulty establishing and maintaining relationships, and irritability.

2. As of April 12, 2012, the Veteran's PTSD has been manifested by symptoms that are indicative of occupational and social impairment, with reduced reliability and productivity. Symptoms include anxiety attacks, sleep disturbances, and irritability.  However, symptoms leading to occupational and social impairment deficiency in most areas such as work, school, family, relations, judgment, thinking, and mood have not been demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent but no higher, prior to April 12, 2012, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 50 percent, as of April 12, 2012, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in June 2007, October 2008, and March 2009. The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letters also notified the Veteran what types of evidence are necessary to establish a disability rating and service connection. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled under the VCAA.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran was provided VA examinations concerning his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations were adequate, as they are predicated on full psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations consider all pertinent evidence of record, and provide a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4). 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

A. Increased Rating-PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling, prior to April 12, 2012, and 50 percent disabling thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. A General Rating Formula for evaluating PTSD contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

An October 2007 VA examination report showed that the Veteran reported difficulty with sleep. Intrusive thoughts were reported about Vietnam that made him emotional and tearful. He reported that these incidents occurred once per week.  Exaggerated startle responses were only reported if the Veteran witnessed something related to war on TV, which was then followed by avoidance behavior.  Hypervigilant behavior was reported in the form of sitting with his back to the wall when in public and being uncomfortable in large groups of people. Anger and irritability with physical outbursts were not reported to have occurred for the last 20 years, but verbal outbursts were reported.  The Veteran reported that he had good relationships with his two siblings and had been married divorced five times but had a girlfriend since 2006. The Veteran also had five children but only maintained a relationship with one.  The Veteran reported that his current occupation was of a custom furniture builder and stated that he was having some difficulty performing work due to his physical health. The examiner reported that it did not appear that his mental health symptomatology had been significant in the impairment of his work performance. The Veteran was noted to maintain his personal hygiene with a clean and casual appearance. He was noted to be capable of meal preparations and other chores of daily living. He reported socializing with his girlfriend and a couple of friends. The examiner reported that overall, the Veteran related anger and irritability as occasional and brief in duration. Mental status examination showed normal memory; oriented in all spheres; normal speech; tic of the mouth was noted; thought processes was spontaneous, sometimes overabundant in detail; continuity of thought contained considerable rambling and some tangential responses; no suicidal or homicidal ideations; no delusions; abstractability and concentration were both satisfactory; mood was euthymic; affect broad; judgement adequate; and insight was fair. The Veteran was diagnosed with PTSD and assigned a GAF of 55. The examiner remarked that the Veteran's symptomatology was in the moderate range.  

A March 2009 VA examination report shows that the Veteran reported feeling regretful and was very easily angered and quick tempered.  He reported that he was not experiencing nightmares although was still having difficulty with sleep. The Veteran reported that he avoided crowds and was hypervigilant. Startle responses were also reported. The Veteran reported being distant with people and had only one good friend.  Intrusive thoughts on a daily basis were reported. He also reported experiencing a difficulty in short term memory and concentration. The Veteran reported working in woodworking but was not working at the time due to his PTSD symptoms. He reported that he had an attitude and did not like being told what to do, and liked being left alone at work. The Veteran reported still being in contact with his two sisters.  The Veteran reported that he was living with someone he used to have a romantic relationship with but now were just friends and roommates. He reported that he was able to complete all activities of daily living without any assistance. No current hobbies or interests were reported. Mental status examination shows that the Veteran was alert; oriented time three; casually dressed; mood was regretful and/or irritated, angry, and quick tempered; affect was appropriate to content; good eye contact; rate, tone, and volume of speech were within normal limits; no psychomotor agitation or retardation were observed; memory was not formally assessed; thought process was logical and goal oriented; no suicidal or homicidal ideation; no evidence of a psychotic disorder; judgment and insight appeared to be fair to good; and intelligence was estimated to be average. GAF was assessed as 50. The examiner remarked that the Veteran's PTSD would have a bearing on any type of work environment he would find himself engaged in. The examiner reported that it was possible for the Veteran to be employed in an environment that would have a very minimal level of interaction with customers, supervisor, and co-workers.  

A December 2010 VA examination report reported similar symptoms as in the Veteran's previous VA examination report.  The Veteran was assessed with GAFs over the past year of 45-55, and at the examination report he was assessed with a GAF of 53. The Veteran's major complaints were due to the limitations of his physical disabilities.  

An April 2012 VA examination report shows that the Veteran was diagnosed with PTSD with a GAF of 50 and a GAF of 45 during his last treatment. The Veteran was assessed with occupational and social impairment with reduced reliability and productivity. The Veteran reported that he had good relationships with his two sisters and continued to be married to this sixth spouse since April 2010. Contact with only two of his five children was reported. He also reported that he had detachment in relations to his social/leisure/recreation activities. The Veteran reported one friend but contact was noted to be monthly or less. The Veteran reported that he continued to work as a cabinet maker and struggled at work due to health problems. He reported that he worked when he could but his work performance was affected by physical health problems, not mental health issues. PTSD symptoms were noted as anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work like settings.  

A June 2015 letter from the Veteran's VA treatment provider reported that the Veteran was unable to hold job or perform requirements for a job. Near continuous panic attacks were noted. The VA treatment provider reported that the Veteran would have severe difficulty maintaining effective work relationships. Anxiety issues were noted to truly prevent the Veteran from working a desk job, answering phones, or being a Walmart greeter. The treatment provider remarked that it was more likely than not that the Veteran's service-connected issues rendered him unemployable.

An August 2016 VA examination shows that the Veteran was diagnosed with PTSD. The Veteran was assessed with occupational and social impairment with reduced reliability and productivity. The Veteran reported that he was married and reported ongoing problems as not doing things together with his spouse and loss of intimacy. He reported seeing one of his daughters monthly and talking on the phone weekly.  He also reported talking to his son once per week. The Veteran had a buddy who was also a Veteran. He reported his only stress reliever was riding his motorcycle and participating in rallies. The Veteran reported that he had not worked since 2014 when he was employed as a cabinet maker as he noted a history of problems with getting along with supervisors. Symptoms were noted as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships; and a difficulty in adapting to stressful circumstances, including work and work like settings. The examiner noted that the Veteran cried during the examination and showed a spotty memory. Concentration was noted as adequate, insight was good, and orientation was intact.  

A May 2017 private psychiatric evaluation report shows that after a review of the record and examination of the Veteran that the symptoms of PTSD had caused occupation and social impairment with deficiencies in areas such as work, family relations, judgement, and mood, since May 2007, and social and occupational impairment due to disturbances in mood and temperament affecting the ability to function appropriately and effectivity, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective social relationships.  The private psychologist disagreed with the October 2007 VA examiner in that the examiner only considered present symptomology and did not take into account that the Veteran had multiple marriages and only one friend. The private psychologist also noted that the March 2009 VA examination report suggested a very limited realm of work options that was not consistent with the Veteran's work experience. Regarding the December 2010 VA examination, the examiner disagreed with the report's emphasis of the Veteran's physical pain rather than PTSD symptomatology. The private psychologist reported that the evidence of record demonstrated an inability to maintain significant social relationships due to consistent patterns of mood instability and social isolation, to include necessary physical and emotional connections. It was also reported that the Veteran's inability to adequately relate and interact appropriately with supervisors suggests deficiencies in judgement, rational thinking, impaired impulse control, and lack of adequate emotional control. Additionally, the private psychologist reported that the Veteran has social and occupational impairment with deficiencies in most area such as work, family relations, judgement, and mood since May 2007 to the present, due to impairment of disturbances of mood and circumstances; and an inability to establish and maintain effective social relationships. Further it was reported that the Veteran's psychiatric disability precluded his ability to secure and follow substantially gainful employment.

The Board finds, first, that prior to April 12, 2012, considering the evidence in light of the criteria listed above and resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD more nearly approximates a higher rating of 50 percent. 38 C.F.R. § 4.7 (2016).

The pertinent medical evidence shows that the Veteran's psychiatric symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work and social relationships, as the Veteran reported that he only had contact with two of his five children, and also had only one friend. Additionally, while the Veteran was married, conflicts due to the Veteran's attitude were noted.  Furthermore, the evidence shows that the Veteran has disturbances in mood, including irritability which led to hypervigilance and crowd avoidance. While the Veteran has maintained a relationship with his spouse and two children, he was found to have minimal social interaction outside of these relationships. Collectively, those symptoms are indicative of occupational and social impairment with difficulty in establishing and maintaining effective work and social relationships. 

In addition to the presence of symptoms of the same type and level of severity listed in the General Rating Formula as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's GAF scores during the period prior to April 12, 2012, were assessed as 55, 50, 45-55, and 53. According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board finds that the Veteran's symptoms are indicative of symptoms consistent with the rating of 50 percent. The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and productivity.

In assigning an increased 50 percent rating for the Veteran's PTSD prior to April 12, 2012, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 50 percent rating, but not higher, for PTSD for the period prior to April 12, 2012, and to that extent, the claim is granted. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regards to whether a rating in excess of 50 percent is warranted for any time during the course of the appeal to include both before and after April 12, 2012, the Board finds that the evidence of record does not support an initial rating higher than the assigned 50 percent rating. The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as panic attacks more than once per week, chronic sleep impairments, and disturbances of motivation and mood. The Veteran has during the period on appeal acknowledged feelings of irritability, sleeping difficulties, hypervigilance, and panic attacks. No homicidal or suicidal ideations were noted. Additionally there were no violent outbursts or inappropriate behavior noted. Moreover, the evidence does not indicate, nor has the Veteran ever reported, that his service-connected PTSD has been manifested by symptoms such as persistent delusions, obsessional rituals that interfere with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene that would cause occupational and social impairment with deficiencies in most areas. Additionally, the Board notes that the Veteran has had multiple mental status examinations, with his major symptoms noted to be anxiety, panic attacks, and depression, disturbances of motivation and mood, difficulty establishing and maintaining relationships, and chronic sleep impairments.  

With respect to the Veteran's GAF score of 45 in 2012, which contemplates moderate to serious to impairment in several areas, the Board notes that according to the DSM-IV, a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology. Although some of the medical evidence suggests that the Veteran's symptomatology fell into a range of greater severity, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies or met the level of severity of symptomatology for an initial rating greater than 50 percent at any point during the appeal period. The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating, including consideration of irritability, difficulty establishing and maintaining relationships, disturbance of mood, panic attacks more than once per week, and sleep impairment. In reaching this conclusion, the Board finds it significant that the Veteran was still married, maintained contact with two of his children, and has continued to participate in activities such as riding his motorcycle.
 
The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating during any point of this appeal. The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board does note that the evidence shows that his PTSD has caused deficiencies in his ability to work. While the Veteran has consistently reported anxiety, mood issues, panic attacks, and sleep impairments, he still maintained family relationships during the course of this appeal. This evidence shows that there has not been social impairment with deficiencies in most areas. The evidence does not show any suicidal ideation; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships. While there may be some anxiety, panic attacks, and irritability symptoms noted during this period of the appeal, the extent of those symptoms are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.  

The Board notes that the May 2017 private psychiatric report essentially concluded the Veteran's symptoms should be rated as 70 percent for entire course of the appeal. However, in this case, the Board finds that the May 2017 private evaluation is outweighed by the multiple VA examinations of record in terms of addressing the severity of the Veteran's psychiatric symptomatology. The Board affords more weight to the VA examination report of record as they addressed the Veteran's symptoms as they occurred during the time the examinations took place. Moreover, while the private psychologist reviewed and disagreed with the VA examiners' findings, the Board notes that the five different VA examinations that took place, when considered collectively, essentially showed that the Veteran's symptomology was consistent during the course of the appeal. Additionally, the VA examination reports specifically identified all the Veteran's PTSD symptoms that were present as well as not present. Additionally, the Veteran consistently self-reported the same symptoms of sleep impairments, anxiety, and irritability. The Board notes that the private psychologist reported that the Veteran's inability to relate adequately and appropriately with his supervisors suggest deficiencies in judgment, rational thinking, impaired impulse control, and lack of adequate emotional control.  While these symptoms may affect his work environments, the Board notes that the Veteran has still been able to maintain relationships with his current wife, two of his children, and one friend.  Therefore, the Board finds that the May 2017 private psychologist's report is outweighed by collective VA examination reports of record.

Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent for PTSD during the entire course of the appeal.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 50 percent prior to April 12, 2012 for PTSD is granted.  

Entitlement to a rating in excess of 50 percent as of April 12, 2012 is denied.


REMAND

Bilateral Upper Extremity Radiculopathy, Cervical Spine Disability and TDIU

The service personnel records show that the Veteran is a combat veteran and received the Purple Heart Medal. In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service. 38 U.S.C.A. § 1154 (b) (2014); 38 C.F.R. § 3.304 (2016). That does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service. Kessel v. West, 13 Vet. App. 9 (1999). The key issue, therefore, is whether there is medical nexus evidence between what the Veteran states happened to him in service and a current cervical spine condition and bilateral upper extremity radiculopathy.

In this case, the Board finds that an additional VA examination concerning the etiology of a cervical spine disability is warranted. The Veteran, who engaged in combat with the enemy, has reported that he injured his neck during service by diving into a bunker to avoid enemy fire. Moreover, the Board finds that the Veteran is competent and credible to report neck pain since service. Although the Veteran was provided a VA examination in April 2012, report of that examination reflects that the examiner did not give sufficient consideration to the Veteran's in-service neck injury, reasoning primarily that no nexus was present because the Veteran was not treated in service for a neck fracture. The examiner did not otherwise sufficiently consider whether the Veteran's conceded in-service neck injury-whether or not a fracture-is related to his currently diagnosed neck disability. Thus, there is insufficient competent evidence to decide the issue of entitlement to service connection for a cervical disability. A remand is therefore required to obtain the necessary medical opinion.

The Board notes that the issue of entitlement to service connection for bilateral upper extremity radiculopathy is intertwined with the claim of entitlement to service connection for the cervical spine disability.  Additionally, entitlement to a TDIU is intertwined with the service connection issues herein remanded.  The Board notes further that the Veteran has been granted a partial increased rating for PTSD. Thus, the Veteran's claim for a TDIU is remanded for adjudication of the above claims and a consideration of the higher rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine disability and bilateral upper extremity radiculopathy found to be present. All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report. The examiner must set forth all examination findings, along with the complete rationale for all conclusions reached. 

The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology of a cervical spine disability and bilateral upper extremity radiculopathy. Dalton v. Nicholson, 21 Vet. App. 23 (2007). The Board notes that the examiner must assume that the Veteran did injure his neck in-service when he dove into a bunker to avoid enemy fire.  The examiner is asked the following:

A) Is it at least as likely as not (50 percent probability or greater) that any cervical spine disability is related to active service, to include a conceded in-service neck injury?

B) Is it at least as likely as not (50 percent probability or greater) that any bilateral upper extremity radiculopathy is related to active service, to include a conceded in-service neck injury?

C) Is it at least as likely as not (50 percent probability or greater) that any bilateral upper extremity radiculopathy was caused by the Veteran's cervical spine disability?

D) Is it at least as likely as not (50 percent probability or greater) that any bilateral upper extremity radiculopathy was aggravated by the Veteran's cervical spine disability? 

2.  Then, readjudicate the claims, to include entitlement to TDIU. If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


